Citation Nr: 1816934	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-28 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (the Board) from a January 2011 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the Veteran's petition to reopen his claim of service connection for a lumbar spine disorder.

A July 2013 Board decision granted the Veteran's petition and remanded the underlying service connection claim for further development.  In October 2014, the Board again remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal was then returned to the Board.  Upon reviewing the claims folder, the Board referred the claim to a specialist for advisory medical opinions.  See 38 U.S.C. § 7109(a) (2012); 38 C.F.R. § 20.901 (2017); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  These opinions were obtained in September 2016 and February 2017, and are included in the claims file.  In a December 2017 letter, the Veteran and his representative were given the opportunity to provide argument and evidence in response.  Thus, the Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  


FINDINGS OF FACT

1.  The Veteran's spinal canal stenosis of the lumbar spine is a congenital defect that pre-existed his active military service, and the Veteran did not suffer from an additional disability due to aggravation of this defect during his active military service because of a superimposed disease or injury.

2.  The Veteran was hit by a falling beam in service and treated for a lumbar contusion and back pain.

3.  The Veteran's current degenerative joint disease of the lumbar spine was first manifested many years after his service and has not been medically related to his service. 


CONCLUSION OF LAW

Service connection for spinal canal stenosis and degenerative joint disease of the lumbar spine is not established.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.9 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for his current disability of congenital spinal canal stenosis and degenerative joint disease of the lumbar spine, contending that his low back problems originate from his active service when two poles collapsed and hit him.  See February 2005 Portneur Medical Center treatment record.

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Additionally, service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed to be service-connected if they manifest to a compensable degree within one year following the active military service.  

For the showing of a chronic disease in service, like arthritis, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2017).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the Veteran meets the threshold requirement of a current disability.  Specifically, VA magnetic resonance imaging (MRI) testing in May 2013 showed a mild degree of congenital spinal canal stenosis and degenerative joint disease of the lumbar spine.  An October 2013 VA examination diagnosed the Veteran with degenerative disc disease and lumbago of the lumbar spine.  Notably, lumbago is low back pain and is considered part and parcel of his diagnosed disabilities.

Turning to the Veteran's service, his service treatment records (STRs) document that his spine was normal at the military entrance examination.  These records also indicate that the Veteran was admitted to the hospital on August 13, 1973, after a falling beam struck his lumbar spine and knocked him to the ground.  He complained of numbness and loss of use of the lower extremities.  X-rays of the thoracic and lumbar spines were performed; however, the record does not contain notes regarding the results, despite obtaining the clinical hospitalization records.  The Veteran was subsequently diagnosed, however, with "contusion/sprain low back."  He was discharged from the hospital on August 15, 1973, and put on light duty for seven days, with medication.  No further follow-up was noted.  The Veteran's January 1975 separation examination noted that a clinical evaluation of the spine was normal, and no defects or diagnoses were indicated.  His active military service ended in January 1975.  Based on this evidence, the Board finds that the second element of service connection is met (that of an in-service event).

The question now becomes whether the Veteran's current disability is related to his service.  Initially, regarding the spinal canal stenosis diagnosis, the Board notes that this diagnosis has been found to be a congenital defect by the April 2015 and February 2017 VA examiners, which by its very nature, is deemed to have pre-existed service.  The February 2017 VA examiner reasoned that the lumbar spinal stenosis was a defect in that it was more or less stationary and was generally incapable of improvement or deterioration.  These opinions are not contradicted by any other medical opinion of record, and were based on the examiners' thorough review of the claims file, to include the STRs and the Veteran's lay statements.  

A congenital or developmental defect is not considered a disease or injury for VA purposes, and therefore generally may not be service-connected as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service that results in additional disability.  

Here, the February 2017 expert specifically addressed this inherently medical question and found that the Veteran did not suffer from a superimposed disease or injury during his active military service.  In particular, the Chief of Neurosurgery who reviewed the Veteran's file, including his STRs, noted the Veteran's in-service contusion, but further stated that congenital stenosis such as the Veteran has is a structural defect of the bony spinal elements that clearly and irrefutably, as a fact of medical science, could not be altered or advanced by a lumbar contusion, such as the one suffered by the Veteran, nor by any of his service duties or treatment.  Thus, there is no finding of aggravation in service by a superimposed injury or disease upon the congenital defect of stenosis. 

Turning the other diagnoses of record, and whether they are related to the Veteran's service, the Board notes that the first post-service relevant complaint of low back pain was in a March 2001 VA Medical Center (VAMC) psychiatric treatment record, which documented that the Veteran had chronic low back pain, and that the Veteran had a history of being in a motor vehicle accident in 1978 (after service).  Other post-service records include private treatment records dated in February 2005 that document a January 2005 work injury to the Veteran's back.  The Veteran's representative confirmed the 1978 car accident and the 2005 work injury in an April 2013 Informal Hearing Presentation (IHP).

In an unsigned February 2011 letter, a physician from Lee Chiropractic wrote, in pertinent part, that a February 2004 radiograph documented an old compression fracture at the L1 vertebrae primarily at the anterior portion.  The letter also noted degenerative bone spurs prominent at the superior portion of L3 and at the L3-4 disc space, as well as from the inferior endplate of T10 through the superior endplate of L4.  No opinion as to its etiology was included.

Given a number of inadequate opinions of record, the Board sought an expert opinion from a VA Medical Center (VAMC) Chief of Neurosurgery in September 2016.  He reviewed the Veteran's claims file to include the in-service treatment and in his expertise, determined that the Veteran's back injury in service was self-limited and mild in nature.  The expert found it notable that the Veteran's injuries resolved with no subsequent symptoms or complaints of back pain.  No documented abnormal examination or radiographic findings are noted until the Veteran sought treatment in 2002 for arthritic and degenerative conditions of the cervical spine (the neck).  The Veteran also sought treatment for arthritic and degenerative conditions of the thoracic and lumbar spine beginning in 2004, with a clear worsening of his condition as well as radiographic findings related to that condition.  The examiner stated that the medical record further documents physical deconditioning, obesity, and prolonged tobacco use, which are all contributing factors in the worsening of the Veteran's spinal conditions.  Injuries to the Veteran's lumbar spine many years after his separation from the active military service are also documented in these records.  

Thus, based on a review of the provided records, the September 2016 VA examiner found that it was more likely than not that the Veteran's spinal condition did not result from his active service duties, and was not aggravated or worsened by any injuries, activities, or treatments that the Veteran received during his active duty service.  With respect to the Veteran's report of symptoms of his low back condition being present subsequent to his injury in active service and "self-treatment" for these symptoms, the examiner opined that it was more likely than not that these symptoms were related to his documented condition of congenital spinal stenosis because of the unique symptoms reported by the Veteran of bilateral leg numbness at various times in his treatment records.  

In February 2017, the Chief of Neurosurgery provided an addendum medical opinion.  Following another review of the Veteran's claims file, the specialist opined that the Veteran's contusion of the low back with accompanying muscle spasm did not aggravate or worsen the congenital lumbar spinal stenosis.  This injury did not cause additional disability to the Veteran.  The specialist noted that the Veteran reported symptoms that were compatible with congenital lumbar spinal stenosis, and his "self-treatment" of the same, for a long period after his active military service, until 2004, at which time his separate degenerative and arthritic changes led to additional complaints and symptomatology, as well as subsequent surgery.  These degenerative and arthritic conditions in the Veteran's spine were unrelated to his duties in the military service, unrelated to his lumbar contusion or any treatment of his injury, nor were they aggravated or worsened by his service period.  

The VA examiners clearly reviewed the Veteran's STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  The September 2016 VA examiner also provided alternate causes, to include the Veteran's physical deconditioning, obesity, prolonged tobacco use, and post-service lumbar spine injuries, which are confirmed by the clinical records in the file.  For these reasons, the Board finds the expert opinions to be of significant probative value; service connection is not found.

The Veteran reports continuous symptomatology since his active military service.  However, his contentions are not supported by the medical evidence of record.  The earliest pertinent post-service medical evidence associated with the claims file is dated from March 2001, over twenty-five years after the Veteran's military separation in 1975.  Furthermore, the record contains post-service injuries in 1978 and 2005, which are superseding causes.  The STRs also do not show that the Veteran developed chronic arthritis of the lumbar spine during his active military service.  The STRs do not document any diagnoses of arthritis of the lumbar spine.  Instead, the STRs contain diagnoses of contusion and sprain of the lumbar spine, which is not a chronic disorder.  The last STR pertaining to the lumbar spine is dated in August 1973.  The STRs do not document any additional lumbar spine treatment subsequent to August 1973 but prior to the Veteran's military discharge in 1975.  The STRs support the proposition that the Veteran's contusion and sprain of the lumbar spine resolved prior to his military discharge.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the lumbar spine.  As stated above, the earliest post-service medical treatment records are dated from 2001, and evidence of degenerative changes date from 2004, long after the Veteran's 1975 separation.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although the Veteran is competent to report that he injured his lumbar spine during his active military service, he is not competent to link his current disability to his service, given the inherently medical nature of the question.  

Rather, the Board finds as competent and credible the opinions provided by the experts in the September 2016 and February 2017 VA medical opinions, including the finding that the Veteran's spinal canal stenosis of the lumbar spine is a congenital defect, and the Veteran did not suffer from an additional disability due to aggravation of this defect during his active military service because of a superimposed disease or injury.  In short, the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


